Exhibit 17.1 July 9, 2012 Health Revenue Assurance Holdings, Inc. 8551 W. Sunrise Boulevard, Suite 304 Plantation, Florida 33322 Dear Members of the Board, I hereby resign as Director of Health Revenue Assurance Holdings, Inc. (the "Corporation') and all the other officer positions I hold in the Corporation, effective immediately. My resignation is based upon the settlement agreement between myself and the corporation dated July 9, 2012 and for the reason described therein. Sincerely, /s/Keith Siddel Keith Siddel
